This prosecution was begun by an affidavit and warrant made before and issued by a justice of the peace. Upon a conviction by the justice of the peace on the trial *Page 655 
had before him, defendant appealed to the circuit court.
It was essential to a valid judgment of conviction being rendered in the circuit court that the trial there should have been had, in the absence of a waiver of the requirement by the defendant, upon a written statement of the cause of complaint, signed by the solicitor, in accordance with the provisions of Code 1923, § 3843. See Code 1923, § 3859.
The record fails to show the filing of the written complaint, above referred to, but, on the contrary, reveals that appellant objected to going to trial without it. Overruling appellant's objection to so going to trial, and failing to cause the said written complaint to be filed, constituted reversible error. McKee v. State, 21 Ala. App. 259, 107 So. 224; Lovelady v. State, 21 Ala. App. 536, 109 So. 610.
No other questions will be considered.
Reversed and remanded.